IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
  NOS. WR-52,828-04, WR-52,828-05, WR-52,828-06, WR-52,828-07 AND WR-52,828-08


                      EX PARTE RANDY PAUL HAMPTON, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. F15-2528-367, F15-2527-367, F15-1975-367, F15-1977-367
                AND F15-1976-367 IN THE 367TH DISTRICT COURT
                            FROM DENTON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two

charges of possession of a controlled substance and three charges of theft, and was sentenced to

five concurrent four-year sentences. He did not appeal his convictions.

       In these five identical applications, Applicant alleges that he is not receiving the proper

amount of pre-sentencing jail time credit. He also alleges that he pleaded guilty with the

understanding that he would receive concurrent four-year sentences with credit for six months of
                                                                                                          2

pre-sentencing jail time in all five cases.

        This Court has reviewed the records and determined that Applicant’s claim that the award

of six months’ pre-sentencing time credit in all five cases was a condition of his pleas is not

supported by the record. That claim is denied. Applicant’s claim regarding the improper

calculation of pre-sentencing jail time credits is dismissed. Ex parte Ybarra, 149 S.W.3d 147

(Tex. Crim. App. 2004) (Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate

remedy in this situation is to require Applicant to present the issue to the trial court by way of a

nunc pro tunc motion, . . . [and] [i]f the trial court fails to respond, Applicant is first required to

seek relief in the Court of Appeals, by way of a petition for a writ of mandamus, unless there is a

compelling reason not to do .")




Filed: April 26, 2017
Do not publish